Citation Nr: 0640014	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  05-07 916	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1981 to January 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in August 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

Bilateral hearing loss is manifested by an average pure tone 
threshold of 24 decibels in the right ear and 24 in the left 
ear with discrimination ability of 100 percent in the right 
ear and 92 percent in the left ear. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006). 


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in May 2003.  In the notice, the veteran was informed of the 
type of evidence needed to substantiate the underlying claim 
of service connection for hearing loss.  Where, as here, 
service connection has been granted and an initial disability 
rating has been assigned, the typical service connection 
claim has been more than substantiated, it has been proven, 
thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  Furthermore, once a claim for 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the claim for an 
initial compensable rating for bilateral hearing loss.  
Dingess at 19 Vet. App. 473.



Duty to Assist

The duty to assist includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
veteran was afforded an examination in March 2004.  
Reexamination will be requested whenever there is a need to 
verify either the continued existence or the current severity 
of a disability.  38 C.F.R. § 3.327(a).  Generally, a 
reexamination is required if the evidence indicates that 
there has been a material change in a disability.  As there 
is no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected disability since he was last examined, and as the 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted, VAOPGCPREC 11-95, the 
Board is deciding the appeal on the current record. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the veteran was 
afforded a VA examination.  As the veteran has not identified 
any additional evidence pertinent to his claim, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes eleven auditory acuity levels 
under 38 C.F.R.  § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b).

"Puretone threshold average," as used in Tables VI, is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e).

Analysis

The record contains a VA audiological evaluation, dated in 
March 2004. 

The puretone thresholds in HERTZ at the tested frequencies of 
1000, 2000, 3000, and 4000 were in the RIGHT ear 20, 20, 15, 
and 40 decibels, and in the LEFT ear 10, 20, 15, 50 decibels.  
The average decibel loss in the right ear was 24 and the 
average in the left ear was 24.  Speech recognition ability 
in the right ear was 100 percent and 92 percent in the left 
ear.

Applying the results to TABLE VI, the findings of the VA 
examination yield a numerical designation of I for the right 
and of I for the left ear.  Entering the numeral designations 
of I and I to TABLE VII yields a disability rating of zero 
percent under Diagnostic Code 6100.

Since the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000 and 4000 Hertz) is not 55 
decibels or more, or the puretone threshold is not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86 (in an exceptional pattern 
of hearing impairment an alternate TABLE VIa is used to 
determine the numerical designation for puretone threshold 
and the higher numerical designation for either TABLE VI or 
TABLE VIa is used to rated the hearing loss).

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective, and based 
on the VA test results there is no factual basis for an 
initial compensable rating at any time during the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

For these reasons, the preponderance of the evidence is 
against the claim, and a compensable rating for bilateral 
hearing loss is not warranted.  38 U.S.C.A. § 5107(b). 


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


